    i .
- ·-~' ...                                                                                                                                                ') ().,
             ;    -~
             AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I ofl _/   l)
                                                 UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                                         (For Offenses Committed On or After November 1, 1987)
                                             v.

                                      Donato Garcia-Ceja                                 Case Number: 3: 19-mj-22299

                                                                                         Casey J Donovan
                                                                                         Defendant's Attorney


             REGISTRATION NO. 83388298
             THE DEFENDANT:
              i:gj pleaded guilty to count( s) 1 of Complaint
                                                       ---~-------------------------
                 0 was found guilty to count( s)
                        after a plea of not guilty.
                        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

             Title & Section                   Nature of Offense                                                           CountNumber(s)
             8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

                 D The defendant has been found not guilty on count(s)
                                                                                      ----~-------------~
                 D Count(s)                                                               dismissed on the motion of the United States.
                                 -----------------~



                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of:

                                             D TIME SERVED
                                                                                                   ~o
                                                                                        _ _ _ _ _ _ _ _ _ _ days

                 i:gJ Assessment: $10 WAIVED i:gJ Fine: WAIVED
                 i:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                 the defendant's possession at the time of arrest upon their deportation or removal.
                 D Court recommends defendant be deported/removed with relative,                             charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Thursday, June 6, 2019
                                                                                       Date ofimposition of Sentence



                                                                                       ~ARRYM.KURRIJN
                                                                                       UNITED STATES MAGISTRATE JUDGE



             Clerk's Office Copy                                                                                                     3: 19-mj-22299
